 INTL. ORGANIZATION OF MASTERS, MATES AND PILOTS363InternationalOrganization ofMasters,Mates andPilots,AFL-CIOandLykesBros.SteamshipCompany,Inc.andGulf & SouthAmerica Steam-shipCompany, Inc.andTexas Star &StevedoringCompany. Cases 23-CC-418, 23-CC-419, and23-CC-420June 9, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn February 4, 1972, Trial Examiner Henry L.Jalette issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions to hisrecommended Order and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent,InternationalOrganizationofMasters,Mates and Pilots,AFL-CIO,Houston,Texas, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRYL. JALETFE,Trial Examiner: In the fall of 1971,the International Longshoremen'sAssociation,AFL-CIO,hereinafter referred to as ILA, was engaged in a labordispute withthe New YorkShipping Association. Respon-dent represents deck officers(masters and mates)of certainemployers engaged in shipping out of various ports in theUnited States,including the port of Houston,Texas, wherethe unfair labor practices herein are alleged to haveoccurred.The consolidated complaint in this case allegesthat Respondent,in aid of theILA'slabor dispute with theNew York Shipping Association,induced and encouragedtheirmembers,who areemployed byemployers who arenot members of the New York Shipping Association andwho are not parties to the labor dispute between ILA andtheNew York Shipping Association, not to performservices for their employers, and that Respondent threat-ened, restrained, and coerced these same employers, withan object of forcing or requiring persons engaged incommerce to cease doing business with one another, andthatRespondent thereby violated Section 8(b)(4)(i) and(ii)(B) of the Act.'On January 10, 1972, a hearing was held in Houston,Texas, at which Respondent appeared and was affordedfullopportunity to be heard, to present evidence, toexamine and cross-examine witnesses, to present oralargument, and file briefs. Evidence was presented only bytheGeneral Counsel and no briefs have been filed.Upon consideration of the entire record, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONLykes Bros. Steamship Company, Inc. (hereinafter calledLykes) and Gulf & South America Steamship Company,Inc. (hereinafter called G & S), are Louisiana corporationsengaged in the business of transporting cargo to and fromports in the United States of America and to and fromports in the United States of America and foreigncountries. Both have their principal offices and places ofbusiness at New Orleans, Louisiana, but maintain officesin Houston, Texas.Texas Star Stevedoring Company (hereinafter calledTexas Star) is a Texas corporation with its principal officeand place of business at Houston, Texas, where it isengaged in the stevedoring business.WestGulfMaritime Association (hereinafter calledAssociation) is a Texas nonprofit corporation composed ofvarious employers, including Lykes, G & S, Texas Star,and other employers engaged in performing shipping,stevedoring, and related services at ports located in thewestern area of the Gulf of Mexico, including the port ofHouston and other Texas ports. The Association exists inpart for the purpose of representing its employer membersand negotiating collective-bargaining agreementswithvarious labor organizations.The Port of Houston Authority of Harris County, Texas,was created by the State of Texas for the purpose ofoperating publicly owned and operated wharfs and docks,and it maintains its principal office and place of business atHouston, Texas.During the 12 months preceding issuance of complaint,Lykes and G & S received gross revenues in excess of$1,000,000 from the operation of their ocean transportationbusiness and each received in excess of $50,000 in revenuefor services rendered to firms located outside the State ofTexas. During the same period, members of the Associa-tion each received total revenues in excess of $50,000 fortransporting goods in interstate and foreign commerce, andTexas Star received in excess of $50,000 for stevedoringservicesperformed for firms which in turn sold and1The consolidatedcomplaint is based on charges filed in Cases23-CC-418, 23-CC-419,and 23-CC-420,on November3, 1971, by LykesBrosSteamshipCompany, Inc, Gulf & South America SteamshipCompany, Inc, and Texas Star Stevedoring Company197 NLRB No. 68 364DECISIONS OF NATIONALLABOR RELATIONS BOARDshipped goods valued in excess of $50,000 to customerslocated outside the State of Texas. During the same time,the port of Houston, in the course and conduct of itsbusiness operations, received gross revenues in excess of$500,000, of which an amount in excess of $50,000 wasreceived for the performance of services for customerslocated outside the State of Texas.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the Answer admits, and I find,thatRespondent and ILA are each labor organizationswithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESDO NOT ALLOW ANY SHIP TO SAIL UNLESS YOU ARESURE IT IS CLEARED BY THE INTERNATIONAL I.L.A.STRIKE COMMITTEE.The policy of the IOMM&P is very clear- ALL-OUTSUPPORTTOTHE I.L.A.-I.L.A.ALL THE WAY.The above applies to all dry cargo ships and to grain-carrying tankers.Fraternally yours,Thomas F. O'Callaghan'International PresidentTOC:vwcc:Mr. Thomas W. Gleason,President,I.L.A.AllI.L.A. LocalsA.The FactsThe facts are all undisputed. At all times material herein,ILA was engaged in contract negotiations with employersin the New York area, including the New York ShippingAssociation. On October 2, claiming a lockout in the PortofNew York by such employers, the ILA ordered all itsaffiliated locals to cease work.Lykes, which is not a member of the New York ShippingAssociation, utilizes ILA Locals 872 and 1273 to provide itwith longshoremen to perform stevedoring services in thePort of Houston.Respondent is the collective-bargaining representative ofthe deck officers (masters and mates) employed by Lykes,G & S, and other members of the Association who areengaged in the transportation of cargo between ports ininterstate and foreign commerce.On October 14, 1971, the president of Respondent sentout the following notice:IMPORTANT NOTICETOALLIOMM & P OFFSHORE OFFICIALS ANDREPRESENTATIVERe:IOMM & POLICY IN I.L.A. STRIKEDear Sirs and Brothers:The I.L.A. is on strike on the East and Gulf Coasts.The only ships that are being cleared by the I.L.A.Strike Committee are those vessels laden with Armycargo.The shipowners are attempting to splinter andsectionalize the strike in their efforts to destroy theI.L.A.The IOMM&P will not aid or abet theshipowners in this out-and-out union-breaking tactic.Please inform the membership that no IOMM&Pship shall sail from or to any East Coast or Gulf Coastport until such ship is cleared by the I.L.A. StrikeCommittee.Mr.Ken Camisa of the International Office hasbeen assigned as liaison man to the I.L.A. StrikeCommittee. Any questions on ships' clearance will bedirected to Mr. Camisa at (212) 944-8574 between 9:00A.M. and 5:00 P.M., daily.PLEASE POST THIS COMMUNICATION PROMPTLY INALL UNION HALLSAmong those to receive the notice were Robert Jones, avice president of Respondent for the Gulf of Mexico area,which includes the port of Houston,Port Agent RobertPolumbo,and Assistant Port Agent Thomas Neumann.Respondent admits, and I find,they are agents ofRespondent within the meaning of Section 2(13) of theAct.On October 16, Jones sent a telegram to Captain JohnPotts of the SSJosephLykessetting forth the contents ofthe notice he had received from Respondent's president. Inaddition,Jones read the notice to Captain Hendricks,Marine superintendentfor Lykes.On October 19, the SSJosephLykeswas scheduled toarrive in the port of Houston and Polumbo called JamesBaker,assistant manager for Lykes with the responsibilityofmanning its ships and handlingday-to-day laborrelations,and asked him his intentions with regard to theship. Baker advised him that he intended to sign a crew onForeign Articles the next morning.Polumbo told him thatunless his instructions were changed he would have toorder the mates not to sign.On October 20, at the time scheduled for the signing ofForeignArticles,Polumbo and Neumann were in themaster's office of the SSJosephLykeswith all the deckofficers and Lykes Captain Noland.In the presence of thedeck officers,Polumbo told Noland that he was telling themen not to sign Foreign Articles.Noland asked each of thedeck officers to sign and all replied they could not becauseof the instructions from their union officials.On October 26, a G & S ship, theGulfBankerarrived atthe port of Houston to unload cargo.TheGulf Bankerwasthen to load new cargo and resume its travels.Lykes isgeneral agent for G & S,and Baker,acting on its behalf,called Neumann to inform him of the signing of a crew onForeign Articles at 2:00 p.m. that day. Neumann gaveBaker the same reply Polumbo had given him on the 19th.At 2:00 p.m., Port Captain Neumann and the deck officersmet aboard theGulf Bankerand there was a repetition ofthe conduct that had occurred aboard theSSJoseph Lykeson October 20. Neumann told the port captain that he wasacting pursuant to instructions from their New York officeand the vessel did not have ILA strike committeeclearance. INTL. ORGANIZATIONOF MASTERS,MATES AND PILOTSOn November 3, the vesselMayo Lykeswas scheduled toleave Houston,and Neumann and Polumbo told Nolandand the deck officers that the vessel would not bepermitted to sail.As a result of the foregoing,itwas futile to load cargo ontheGulfBanker,andTexas Star,which had unloaded theincoming cargo, was deprived of the opportunity to loadoutgoing cargo, andLykesinformed the shippers whosecargo was to be loaded and transported of their inability tomake delivery and 700 tons of cargo to be transported bytheGulfBankerand 1500 tons of cargo to be transportedby the SSJosephLykeswere turned over to foreign flagvessels for shipping.B.Analysis and ConclusionsAs stated earlier, the facts are undisputed, and the recordindicates that Respondent, by its agents Jones, Polumbo,and Neumann, threatened, coerced, and restrained Lykesand G & S, persons engaged in commerce, by the followingconduct: the sending of the telegram by Jones to CaptainPotts on October 16; Polumbo's statement to Baker onOctober 19 that he would order the mates not to signForeign Articles and his implementation of that statementbefore Captain Noland aboard the SSJoseph LykesonOctober 20; the statement of Neumann to Baker onOctober 26 that the deck officers would be ordered not tosign Foreign Articles to ship on theGulf Bankerand theimplementation of that statement aboard theGulf Bankeron October 26; and the statement of Polumbo andNeumann on November 3 to Captain Noland and the deckofficers that theMayo Lykeswould not be permitted tosail.The fact that as a result of the instructions ofRespondent's agents the deck officers refused to signForeign Articles, and thus engaged in a refusal to performservices for Lykes and G & S, constituted restraint andcoercion of Lykes and G & S.The acts of Respondent's agents in telling the deckofficers (masters and mates) not to sign Foreign Articlesconstituted inducement and encouragement of individualsemployed by Lykes and G & S to engage in a strike or torefuse to perform services for Lykes and G & S within themeaning of Section 8(b)(4)(i) of the Act.As to the object of Respondent's conduct, there is nodispute.There is no evidence that Respondent had anylabor dispute with Lykes or G & S, and Respondent'snotice of October 14, the telegram of October 16, and thestatements of Respondent's agents clearly indicate that anobject of their conduct was to force or require Lykes andG& S to cease doing business with shippers for whom itshipped cargo, with persons such as Texas Star, whoprovided stevedoring services for Lykes and G & S, andwith any other person with whom Lykes and G & S dobusiness. By such conduct, Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act.22The complaint alleges that Respondent's unlawfulconduct was infurtherance of bargaining demands by other labor organizations (i e. ILA)on the New York Shipping Association and in aid and support of such otherlabororganizations in their dispute with the New York ShippingAssociationThe record supportsthese allegations,but I deem immaterialthe reasons for a labor organization'sunlawfulsecondary activity It issufficient that the record show, as here, that the Respondent had animmediate object of forcing secondary employers to cease doing businessIV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCE365The conduct of Respondent described in section III,above, occurring in connection with the operations of theemployers described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices proscribed by Section 8(b)(4)(i) and (ii)(B)of the Act, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to remedy its unfair labor practices and toeffectuate the policies of the Act.Upon the foregoing findings of fact and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Lykes Bros. Steamship Company, Inc., Gulf & SouthAmerica Steamship Company, Inc., Texas Star StevedoringCompany,WestGulfMaritimeAssociation and itsemployermembers, and Houston Authority of HarrisCounty, Texas, are employers and persons engaged incommerce within the meaning of Sections 2(6) and (7) and8(b)(4)(i) and (ii)(B) of the Act.2.Respondent and ILA are each labor organizationswithin the meaning of Sections 2(5) and 8(b) of the Act.3.By inducing and encouraging individuals employedby Lykes and G & S, persons engaged in commerce, toengage in a strike or a refusal to perform any services, withan object of forcing or requiring them to cease doingbusiness with other persons, Respondent engaged in, and isengaging in, unfair labor practices within the meaning ofSections 8(b)(4)(i)(B) and 2(6) and (7) of the Act.4.By threatening, coercing, and restraining Lykes andG & S, personsengaged in commerce,with an object offorcing or requiring such persons to cease doing businesswith other persons,Respondent engaged in, and isengaging in, unfair labor practices within the meaning ofSections8(b)(4)(ii)(B)and 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended: 3ORDERRespondent, InternationalOrganization ofMasters,Mates and Pilots, AFL-CIO, its officers, agents, andrepresentatives, shall:withother persons.3 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 366DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a) Inducing or encouraging individuals employed byLykes Bros. Steamship Company, Inc., and Gulf & SouthAmerica Steamship Company, Inc., persons engaged incommerce or in an industry affecting commerce, to engagein a strike or a refusal to perform any services where anobject thereof is to force or require such persons to ceasedoing business with any other person.(b)Threatening, coercing, or restraining Lykes Bros.Steamship Company, Inc., and Gulf & South AmericaSteamship Company, Inc., persons engaged in commerceor in an industry affecting commerce, where an objectthereof is to force or require such persons to cease doingbusiness with any other person.2.Take the following affirmative action designed toeffectuate the policies of the National Labor RelationsAct:(a)Post in conspicuous places at its business office,meeting halls, and all other places where notices tomembers are customarily posted, signed copies of theattached noticemarked "Appendix." 4 Copies of saidnotice, on forms to be provided by the Regional Directorfor Region 23, shall, after being signed by an authorizedrepresentative of Respondent, be posted immediately uponreceipt thereof and be maintained by it for a period of 60consecutive days thereafter.Reasonable steps shall betaken to insure that all aforesaid notices are not altered,defaced, or covered by any other material.(b) Sign and furnish to the aforesaid Regional Director,on forms to be supplied by him, sufficient copies of theattached "Appendix" for posting by Lykes Bros. SteamshipCompany, Inc., and Gulf & South America SteamshipCompany, Inc., said employers being willing, at all placeswhere notices to employees are customarily posted. Saidcopies, after being signed by duly authorized representa-tivesofRespondent, shall be forthwith returned to theaforesaid Regional Director for disposition by him:(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.54 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "5 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 23, in wnting, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage the employees ofLykes Bros. Steamship Company, Inc., or Gulf & SouthAmerica Steamship Company, Inc., to engage in astrike or refusal to perform any services in the course oftheir employment for said employers, where an objectthereof is to force or require Lykes Bros. SteamshipCompany, Inc., or Gulf & South America SteamshipCompany, Inc., to cease doing business with any otherperson.WE WILL NOT threaten, coerce, or restrain LykesBros. Steamship Company, Inc., or Gulf & SouthAmerica Steamship Company, Inc., where an objectthereof is to force or require Lykes Bros. SteamshipCompany, Inc., or Gulf & South Anienca SteamshipCompany, Inc., to cease doing business with any otherperson.INTERNATIONALORGANIZATION OF MASTERS,MATES AND PILOTS,AFL-CIO(Labor Organization)DatedBy(RepresentativeTitle)Thisisan official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office Dallas-Brazos Building, 1125BrazosStreet,Houston,Texas77002,Telephone713-226-4296.